Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending. 
Priority
This application is a continuation of PCT/JP2019/000710 filed 1/11/2019 and claimed priority  to JP2018-005282 to Japan filed 1/17/2018. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 5079365 or  US 5147845 to Sens Ruediger et al. 
 The reference discloses compounds of the formula 

    PNG
    media_image1.png
    414
    740
    media_image1.png
    Greyscale


 These compounds are also dyes and inks. ( column 8 line 66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5079365 or  US 5147845 to Sens Ruediger et al. 
Applicant’s claims are drawn to compounds of the formula 

    PNG
    media_image2.png
    206
    389
    media_image2.png
    Greyscale
 used as a coloring agent, an ink.

Scope and Content of Prior Art and the claims MPEP 2141.02 
The reference teaches compounds of the following structures:

    PNG
    media_image1.png
    414
    740
    media_image1.png
    Greyscale

The compounds read on applicants compounds, wherein R3 is an 4-alkoxy phenyl. R1 and R2 is an alkyl, R4 is an alkyl, R5 is a branched alkyl. 
 These compounds are also dyes and inks. ( column 8 line 66).

    PNG
    media_image3.png
    336
    455
    media_image3.png
    Greyscale
 R3 in this case is a phenyl. 

    PNG
    media_image4.png
    358
    360
    media_image4.png
    Greyscale
R3 is a phenyl, R1 and R2 are branched alkyl. 
These compounds are also used as dyes and for ink. 
Difference between Prior Art and Claim MPEP 2142-2413 
These compounds are different because of R3.  It is just a phenyl instead of  phenylalkyl, or a 4-alkoxyphenyl instead of a 3-alkopxyphenyl.

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 

The difference of an methyl v a H or a position 3 instead of a 4 is considered very similar structures. MPEP 2144.09. positional isomers. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

I.    REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013187493 Fujita Takuma et al..
Applicant’s claims are drawn to compounds of the formula 

    PNG
    media_image2.png
    206
    389
    media_image2.png
    Greyscale
 used as a coloring agent, an ink.

Scope and Content of Prior Art and the claims MPEP 2141.02 
 The reference teaches compounds such as follows:


    PNG
    media_image5.png
    307
    451
    media_image5.png
    Greyscale

RN   1512853-89-2  CAPLUS
CN   [1,2,4]Triazolo[1,5-a]pyridine-6-carbonitrile,
     8-[[4-(2-chlorophenyl)-2-(dibutylamino)-5-thiazolyl]imino]-2-(1-
     ethylpentyl)-5,8-dihydro-7-methyl-5-oxo-  (CA INDEX NAME)

Formula (A-I-6) page 12,
Difference between Prior Art and Claim MPEP 2142-2413 
The prior art compound is has a halogenated phenyl at the R3 position. 
Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
Again the compound is a positional isomer as the halogen it at the 2 position halogen and not 4 position.  This makes them positional isomer and the compounds have a close structural similarity.  These compounds are coloring agents (A), same as applicant’s compounds, which can be used in ink. Also see above rejection and case laws used in the previous 103 rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of U.S. Patent No. US 9592695 , as it discloses compounds wherein R3 is a phenyl and the claim 1 clearly indicated R30 is  a substituted phenyl.  So same compound is used for the same use. 
Claim s 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/134906 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims in the copending application has a structurally close compound wherein R3 is a phenyl . It is not substitued. However substituents such as  a methyl would be prima facie obvious as the structure is very similar and they have the same use and expected to have similar properties.  
.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Pertinent Art : US 6265345. Yoshida Kazuya et al. 
Nakano Masao US 9592695

Conclusion
Claims 1-7 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 23, 2021.